Citation Nr: 1616121	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to payment of nonservice-connected pension benefits, to include whether the Veteran's countable income exceeds the maximum annual income limit for receipt of payment for such benefits. 

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1942 to January 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  

In January 2016, the Board remanded the appeal for further development.  It has now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes is in excess of the established income limit for receipt of payment for nonservice-connected disability pension and SMP based on the need for regular aid and attendance. 


CONCLUSIONS OF LAW

1.  The Veteran's income exceeds the limit for receiving nonservice-connected pension.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273, 3.274, 3.275 (2015).

2.  The Veteran's income exceeds the limit for receiving SMP based on the need for regular aid and attendance.  38 U.S.C.A. §1521(d), (s); 38 C.F.R. §§ 3.351, 3.352.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Nonservice-connected Pension Claim

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  The November 2010 administrative decision on appeal denied the Veteran's claims for entitlement to pension and SMP on the basis that the Veteran did not submit adequate information regarding his income and expenses.  

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The Veteran filed a claim for entitlement to nonservice-connected pension in August 2010.  At that time, he provided incomplete income and expense information and his claim was denied.  In April and May 2015, the Veteran submitted updated information regarding his income and expenses during the years from 2010 to 2015, and the Board will rely on this evidence in deciding the claim.  The Board notes there is some discrepancy in the information reported by the Veteran on his various VA Forms 21-0516-1 ("Improved Pension Eligibility Verification report (Veteran with No Children)") regarding the amount of monthly and annual income earned by himself and his dependents.  Specifically, the monthly income amounts reported by the Veteran when multiplied by 12 (representing the months in the year) do not always match the amount of reported annual income from the same sources.  However, the differences are nominal and the Board will use the Veteran's reported monthly income when calculating his total income as it appears to be a more accurate indicator of his total income. 

For the year 2010, the Veteran reported that he and his spouse received a total monthly income of $6,110 from the SSA, annuity payments, and withdrawals from Individual Retirement Accounts (IRAs).  His annual income is therefore reported as $73,320.  The Veteran also submitted a list of annual medical expenses for the year 2010 totaling $13,622.  

Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  In 2010, the maximum annual rate of improved pension for a veteran with one dependent was $15,493.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The Veteran's medical expenses clearly exceed five percent of this amount (and actually exceed the total MAPR) and the Board will therefore exclude the entire $13,622 in medical expenses from his income.  Thus, the Veteran's adjusted countable income for 2010 is $59,698 and clearly exceeded the MAPR for 2010 of $15,493.

The Veteran's adjusted countable income also exceeds the MAPR for the years 2011 through 2015.  In 2011, the MAPR for a Veteran with one dependent remained the same as the previous year at $15,493.  The Veteran reported a monthly income of $8,050 for a total annual income of $96,600.  His medical expenses totalled $13,376 and are excludable from his income.  In 2011, the Veteran's adjusted countable income was $83,224 and was therefore higher than the MAPR of $15,493.  

The applicable improved pension MAPR for 2012 is $16,051.  The Veteran reported receiving a monthly income of $6,760 for an annual income of $81,120.  He reported paying $14,382 in medical expenses thereby reducing his countable income to $66,738.  Additionally, the Veteran's wife passed away in 2012 and he reported paying the expenses associated with her last illness and burial.  The information provided to VA establishes that he paid $14,382 in the 2012 calendar year for her last illness and burial and this amount is deducted from his income in accordance with 38 C.F.R. § 3.272(h).  The Veteran's adjusted countable income for 2012 is therefore $52,356 and still exceeds the MAPR of $16,051. 

The Veteran remarried in 2013 and his total monthly income was reported as $9,768 for an annual total income of $117,216.  The medical expenses for himself and his spouse totalled $16,390 and are excludable from his income.  His adjusted countable income for 2013 is therefore $100,826.  This level of income is clearly in excess of the 2013 MAPR for a veteran with one dependent of $16,324.

During the year 2014, the Veteran and his spouse received a monthly income of $10,239 and an annual income of $122,868.  Their medical expenses were reported as $13,757 and when deducted from earnings reduce the Veteran's countable income to $109,111.  The applicable MAPR for 2014 is $16,569 and is exceeded by the Veteran's income. 

The MAPR for 2015 for a veteran with one dependent is $16,851.  The Veteran's monthly income was reported as $10,289 for an annual income of $123,468.  His medical expenses were reported as $2,226, but the Board observes the medical expense total was provided in April 2015 and the Veteran indicated it only represented the first three months (i.e. first quarter) of the year.  The Board will therefore multiply the Veteran's reported medical expenses by four and find that his 2015 medical expenses totalled $8,904.  This amount is clearly greater than five percent of the 2015 MAPR and it is appropriate to deduce the medical expenses from the Veteran's income.  Thus, the Veteran's adjusted countable income during 2015 is $114,564 and exceeds the MAPR.  

The Board observes that in the years 2010, 2011, and 2012, the Veteran reported incurring non-medical expenses that exceeded his adjusted countable income.  For example, in 2012, the Veteran reported monthly non-medical expenses of $5,682.  These expenses include housing, food, clothing, entertainment, and other miscellaneous costs.  The Veteran's annual non-medical expenses totalled $68,184, while his VA adjusted countable income was calculated at $52,356.  The Veteran therefore had an income deficit of -$15,828 in 2012. 

VA's pension program is intended to give beneficiaries a minimum level of financial security.  Pension entitlement is based on need, but that need does not exist if a claimant's estate is of such size that he or she could use it for living expenses.  Pension is denied when the corpus of the estate of the veteran, and of the veteran's spouse, is such that it is reasonable to consume some part of that estate for their maintenance.  38 C.F.R. § 3.274.  The basic issue in evaluating net worth is to determine whether a claimant's financial resources are sufficient to meet his or her basic needs without assistance from VA.  In this case, while the Veteran's expenses exceeded his income during 2010, 2011, and 2012, he was in possession of assets that were not discussed by the Board in its analysis above.  During the years 2010 to 2012, the Veteran reported that he and his wife were in possession of various non-interest bearing bank accounts, annuities, IRAs, and other similar assets that totalled between $404,000 and $458,000 depending on the year in question.  The Veteran reported receiving monthly payments and/or making withdrawals from these various assets throughout the claims period, and it is reasonable for the Board to find the assets were partially consumed for maintenance of the Veteran and his spouse.  Therefore, the corpus of the Veteran's estate was sufficient to meet the living expenses of the Veteran and his wife. 

The Board emphasizes that if the Veteran's net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, he may again file a claim for pension benefits and submit the appropriate financial documentation in support of that claim.  However, with respect to the income, expense, and net worth information presented in connection with the current appeal, the Veteran is ineligible for payment of nonservice-connected pension from 2010 to 2015 due to excessive income and net worth for non service-connected pension purposes.


SMP Based on the Need for Aid and Attendance

With respect to the Veteran's claim for SMP, a different and higher MAPR is provided for a Veteran requiring regular aid and attendance.  During the years 2010 and 2011, the MAPR for a veteran requiring aid and attendance with one dependent is $23,396.  In 2012, the applicable MAPR is $24, 239.  The MAPR for 2013 for a veteran requiring aid and attendance with one dependent is $24,652.  In 2014 and 2015, the appropriate MAPRs are $25,022 and $25,448, respectively.   See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Based on the calculations performed above regarding the Veteran's income, expenses, and assets, it is clear that his countable income is in excess of the MAPR for SMP based on the need for regular aid and attendance during the years 2010 to 2015.  Pursuant to the governing legal authority, the Veteran does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension or SMP.  Where, as here, the law and not the evidence is dispositive and the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duties to Notify and Assist

The facts of this case are not in dispute and the Board's decision is wholly dependent on objective findings regarding the Veteran's income and application of the relevant VA statutes and regulations.  Thus, no reasonable possibility exists that any further factual development would assist in substantiating the claims and if any deficiencies of notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claims are denied as a matter of law, no further development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied. 

Entitlement to SMP based on the need for regular aid and attendance is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


